Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 1 of 16 PageID #: 1
             ORIGINAL
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


NURTALANT-UULU                                                                      Complaint
Plaintiff,                                                                         Jury Trial: Yes

-against-
                                                                                    COGAN, J.

ARS NAHONAL SERVICES INC.
Defendant




                                           Preliminary Statement

    1 This is an action for damages brought from violations of the Fair Debt Collection Practices Act

        ("FDCPAT15 U.S.C §1692 et segand the Fair Credit Reporting Act("FCRA")15 U.S.C. §168ret

         seq




                                                  Parties


    2 Plaintiff Nur Talant-Uulu {hereinafter "Plaintiff' or "Nur"), is a natural person and a citizen of

         the State of New York who resides within this district His current address is 1925 Quentin Rd.

         Apt 6M, Brooklyn, NY 11229. Plaintiff is a "consumer" as that term is defined by 15 U.S.C. §
         1692a{3).

    3. Upon Information and belief, Defendant's ARS National Services Inc (hereinafter "ARS") principal
         place of business is located at 201W Grand Ave, Escondido, CA 92025. Defendant ARS regularly

         collect or attempt to collect debts owed to or alleged to be owed to others. ARS's principal

         business is collection of debts. Defendant is a "debt collector" as that term is defined by the

         FDCPA,15 use § 1692(a)(6).                                                1©1Q Wl

                                                                                       APR 0 9 2019

                                                                               PRO SE OFFICE
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 2 of 16 PageID #: 2




                                           Jurisdiction and Venue


   4. The jurisdiction of this Court is conferred by 28 U.S.C §1331,15 U.S.C 1692k(d) and 15 U.SC

       §1681p.

   5. Venue is proper in this district pursuant to 28 U.S.C § 1391(b), as the acts and transactions that
       give rise to this action occurred, in substantial part, in this district
                                                 Factual Aiiegations
                                                      (FDCPA)

   6. The alleged debt that Defendant sought to collect from Plaintiff is a consumer debt
   7. Upon information and beiief, on a date better known by Defendant, ARS began to attempt to
        collect an alleged consumer debt from the Plaintiff.

   8. On or about April 9,2018, Plaintiff received a collection letter from Defendant seeking to collect
        a balance allegedly incurred for personal purposes.(See Exhibit 1)

    9. The said letter represented two settlement offers which stated:"Payment One: $223.74 by
        3/30/2018" and "Payment Two: $223.74 by 4/29/2018".

    10. Defendant ARS also stated "We are not obligated to renew this payment offer."

    11 Defendant stated the above language in order to create a sense of urgency in Plaintiff and make
        him think that he was under a deadline to pay the debt.

    12 Defendant's letter is misleading and deceptive in that its statements imply a time deadline.

    13. Defendant's letter contained offer to settle by a specified date and made it appear that such an

        offer is a "one-time, take-it-or-leave-it offer," when in fact the debt holder is prepared to make
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 3 of 16 PageID #: 3




       other offers after the expiration date,the letter contains a false statement in violation of the

       FDCPA.


   14. Upon information and belief, there was no time deadline; rather. Defendant made these
       statements solely to create a false sense of urgency by the Plaintiff.

   15. At all times herein. Defendant's written communications to Plaintiff were false, deceptive, and

       misleading.

   16. Defendant violated 15 U.S.C § 1692d of the FDCPA by harassing Plaintiff in connection with the

       collection of an alleged debt

   17. Defendant violated 15 U.S.C. §§ 1692e and 1692e{10) of the FDCPA by using false, deceptive, or

       misleading representations or means in connection with the collection of a debt

   18. Defendant violated 15 U.S.C § 1692f of the FDCPA by using unfair or unconscionable means to

       collect or attempt to collect a debt.

   19. Section 1692d provides that a debt collector "may not engage in any conduct the natural
       consequence of which is to harass, oppress, or abuse any person in connection with the collection

       of a debt" See 15 U.S.C. §1692d. The proper legal standard under §1692d takes into consideration
       the fact that "[w]hether a consumer is more or less likely to be harassed, oppressed, or abused

       by certain debt coliection practices does not relate solely to the consumer's relative
       sophistication." Courts instead use a standard analogous to the least sophisticated consumer
       standard, which requires "claims under § 1692d should be viewed from the perspective of a
       consumer whose circumstances makes him relatively more susceptible to harassment, oppression,

       or abuse."
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 4 of 16 PageID #: 4




    20. Sections 1692e and 1692e{10) prohibit the use of any false representation or deceptive means to

        collect or attempt to collect any debt or to obtain information concerning a consumer. This

        general prohibition is intended to cover the deceptive collection acts and practices that do not

        fit the specific prohibitions given in the subsections of this section, as it would be impossible for

        Congress to foresee and list every type of deceptive collection misbehavior.

    21 Defendant's use of an illusory and arbitrary deadline was meant to deceive the Plaintiff to make a

        prompt payment

    22 Defendant claimed that its settlement offer In the said letter was strictly contingent upon

        payment being received in the amount(s) stated in the said letter by the due date stated, but
        upon information and belief, Defendant's time deadline is artificial. The Defendant intended to give

        the false impression that if the consumer does not pay the settlement offer by the deadline,

        then the consumer will have no further chance to settle their debt for less than the full amount

    23. Upon information and belief, the original creditor did not put any limitations on the time within

        which Plaintiff could accept an offer.

    24. The inclusion of a deadline in a settlement offer itself does not violate the FDCPA. However, in

        order to act consistently with 1692e,the debt collector "may not be deceitful in the presentation

        of the settlement offer."


    25. Where a debt collection letter contains an offer to settle by a specified date and makes it

        appear therein that such offer is a "one-time, take-it-or-leave-it offer", when in fact the debt

        holder is prepared to make other offers after the expiration date, the letter contains a false

        statement in violation of the FDCPA.
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 5 of 16 PageID #: 5




   26. A letter that leaves a consumer with such a false Impression violates 1692e because an

       unsophisticated consumer may think that if they don't pay by the deadline, they will have no
       further chance to settle their debt for less than the full amount

   27. Section 1692f of the FDCPA provides that a debt collector may not use "unfair or unconscionable
       means to collect or attempt to collect any debt"15 U.S.C §1692f. Section 1692f then goes on to

       enumerate eight particular practices which are unfair or unconscionable. However,§ 1692f is not
       limited by this list of eight practices, and prohibits all unfair or unconscionable conduct on the
       part of a debt collector.

   28. A claim under FDCPA provision prohibiting debt collector from "using unfair or unconscionable
       means to collect or attempt to collect any debt" should be viewed through lens of the
       "least-sophisticated consumer."

   29. The clear intention of the said letter is to pressure the Plaintiff to come up with money before

       the illusory misleading deadline runs out

   30. Defendant as a matter of pattern and practice, mails letters, or causes the mailing of letters, to
        debtors using language substantially similar or materially identical to that utilized by Defendant in
        mailing the above-cited letter to the Plaintiff.

    31 The letters the Defendant mails, or causes to be mailed, are produced by Defendant's concerted
        efforts and integrated or shared technologies including computer programs,
        mailing houses, and electronic databases.

    32. The said letter Is a standardized form letter,

    33. Plaintiff immediately disputed the alleged debt and requested validation of the debt In writing on
        or about April 9,2018
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 6 of 16 PageID #: 6




   34. Defendant replied on or about April 27» 2018 by attaching a random billing statement by Capital
       One Bank dated 02/24/17-03/23/17.

   35. All that was written on the billing statement for the period 02/24/17-03/23/17 is a large "new
       balance of $1,278.46".

   36. Defendant's letter and conduct is in violation of 15 U.S.C. §§ 1692d, 1692e, 1692e{2), 1692e(10) and

       1692f for engaging in deceptive, misleading, and unfair practices.

   37. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of Defendant
   38. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt collection
       communications.


   39. Defendants violated the Plaintiffs right not to be the target of misleading debt collection
       communications.


   40. Defendants violated the Plaintiffs right to a truthful and fair debt collection process.

   41 Defendants used materially false, deceptive, misleading representations and means in its
       attempted collection of Plaintiffs alleged debt.

   42 Defendant's communications were designed to cause the debtor to suffer a harmful disadvantage
       in charting a course of action In response to Defendant's collection efforts.

   43. The FDCPA ensures that consumers are fuliy and truthfully apprised of the facts and of their
       rights, the act enables them to understand, make informed decisions about, and participate fully
       and meaningfully in the debt collection process. The purpose of the FDCPA Is to provide
       Information that helps consumers to choose intelligently. The Defendants' false representations
        misled the Plaintiff In a manner that deprived him of his right to enjoy these benefits, these
        materially misleading statements trigger liability under section 1692e of the Act
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 7 of 16 PageID #: 7




   44. These deceptive communications additionally vioiated the FDCPA since they frustrate the
       consumer's ability to intelligently choose his or her response.

   45. As an actual and proximate result of the acts and omissions of ARS, Plaintiff has suffered
       including but not limited to, mental anguish, stress, fear, emotional stress, acute embarrassment
       and humiliation for which he should be compensated in an amount to be established by a jury at

       trial.




                                                      COUNT I
                                 Violations of the Fair Debt Collection Practices Act


   46. Plaintiff repeats, reiterates, and Incorporates the allegations contained in paragraphs numbered
       one (1) through forty six (46) herein with the same force and effect as if the same were set

       forth at length herein.

   47. Plaintiff asserts that the Defendants' collection actions and conduct in an attempt to collect

       alleged debt violated 15 U.S.C. §§ 1692d, 1692e, 1692e(10), 1692g and 1692f by engaging in
       deceptive, misleading, and unfair practices.

   48. Defendant violated the FDCPA- Defendant's violations with respect to the above said means to

       collect or attempt to collect alleged debt include, but are not limited to,the following:
       (a) Engaging in conduct the natural consequence of which is to harass, oppress, or abuse any
       person in connection with the collection of a debt, in violation of 15 U.S.C § 1692d;
       (b)15 U.S.C.§ 1692e Any other false, deceptive, or misleading representation or means in

       connection with the debt collection;

       Ic) Using a false representation or deceptive means to collect or attempt to collect any debt or
       to obtain information concerning a consumer, in violation of 15 U.S.C § 1692e(10);
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 8 of 16 PageID #: 8




      (d) Responding to a consumer's request to validate a debt pursuant to section 15 U.S.C. §1692g
       with incomplete information in violation of §15 U.S.C 1692f.

   49. Furthermore, Defendant ARS failed to provide important verification rights within 5 days of initial

       communication in violation of 15 U.SC 1692g, 1692g(a)(3), 1692g(a)(4) and 1692g(a){5).

   50. Section 1692(k) of the FDCPA states:

       "(a) Amount of damages

       Except as otherwise provided by this section, any debt collector who fails to comply with any

       provision of this title with respect to any person is liable to such person in an

       amount equal to the sum of—

       (1) any actual damage sustained by such person as a result

       of such failure;

       (2)(A) in the case of any action by an individual, such

       additional damages as the court may allow, but not

       exceeding $1,000;"

   51 Collection attempts, such as those made by the Defendant are to be evaluated by the objective
       standard of the hypothetical "least sophisticated consumer."

   52 Because the Defendants violated numerous provisions of the Fair Debt.Collection Practices Act,

       the Plaintiff is entitled to actual and statutory damages In accordance with the Fair Debt

       Collection Practices Act.
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 9 of 16 PageID #: 9




  WHEREFORE, Plaintiff respectfully requests preliminary and permanent injunctlve relief, and that this

 Court enter judgment in his favor and against the Defendant ARS National Services Inc, and award

 damages,for which let execution issue, as follows:

(a) Statutory damages provided under the FDCPA,15 U.S.C § 1692{k) in the amount of 1,000$;

(b) Actual damages, pursuant to 15 U.S.C §1692k;

(cj Attorney fees, litigation expenses and costs incurred in bringing this action; and

(d) Any other relief that this Court deems appropriate and just under the circumstances.



                                          FACTUAL ALLEGATIONS
                                                   (FCRA)

    53. Plaintiff is a consumer within the meaning of the FCRA,15 U.S.C. §1681a(c)

    54. TransUnion is a credit reporting agency (hereinafter "CRA") within the meaning of the FCRA,15

         U.S.C §1681a(f).

    55. Consumer credit report is a consumer credit report within the meaning of the FCRA,15 U.SC

         §1681a(d}.

    56. ARS is a furnisher of information governed by the FCRA,15 U.S.C.§ 1681s-2

     57. Upon information and belief, ARS is regularly engaged,for profit, in the collection of debts

         allegedly owed by consumers through Its agents, subsidiaries or affiliates.

    58. The FCRA,15 U.S.C. §1681b defines the permissible purposes for which.a person may obtain a

         consumer credit report

    59. Such permissible purposes as defined by 15 U.S.C §1681b are generally. If the consumer makes

         application for credit, makes application for employment, for underwriting of insurance involving

         the consumer, or is offered a bona fide offer of credit as a result of the Inquiry.
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 10 of 16 PageID #: 10




    60. Plaintiff has never had any business relationship, dealings or any accounts with, made application

        for credit from, made application for employment with, applied for insurance from, or received a

         bona fide offer of credit from the Defendant ARS.




                                                  COUNT n
                                 Violation of the Fair Credit Reporting Act


    61 Plaintiff repeats, reiterates, and incorporates the allegations contained in paragraphs above with
        the same force and effect as if the same were set forth at length herein.

    62 On December 15,2017 ARS obtained the TransUnion consumer credit report for Plaintiff without

        a permissible purpose in violation of the FCRA,15 U.S.C. §1681b.(See page 9 of Exhibit 2)
    63. At no time did the Plaintiff give his consent for ARS to acquire his consumer credit report from

         any credit reporting agency.

    64. The actions of Defendant obtaining the consumer credit report of Piaintiff without a permissible

         purpose or Plaintiffs consent was a willful violation of the FCRA,15 U.S.C §1681b and an
         egregious violation of the Piaintiffs right to privacy.

     65. Furthermore, the actions of Defendant obtaining the consumer credit report of Plaintiff without

         a permissible purpose or Plaintiffs consent was a negligent violation of the FCRA,15 U.S.C §1681b
         and an egregious violation of the Plaintiffs right to privacy.

     66. The Defendant had the duty to properly ascertain If there was any legitimate permissible

         purpose before obtaining Plaintiffs credit report and Defendant breached said duty by failing to

         do so. There was no account that the Defendant had any right to collect to have had permissible

         purpose to obtain Plaintiffs credit report and therefore Plaintiff is entitled to damages.



                                                      10
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 11 of 16 PageID #: 11




     67. As a result of ARS's willful practice of violating the FCRA, ARS is liable under FCRA,15 U.S.C

         §1681n for actual, statutory and punitive damages in an amount sufficient to deter ARS from

         engaging in this kind of illegal practice in the future.



       WHEREFORE, Plaintiff respectfully requests judgement for damages against ARS National Services

 Inc and $1,000 for actual damages, statutory damages, and punitive damages, attorney's fees and costs,

 and any other relief that this Court deems appropriate and just under the circumstances, pursuant to 15
 U.S.C §1681n and 15 U.S.C. §1681o.




                                          DEMAND FOR JURY TRIAL


              Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.



                                            Certification and Closing


 Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,
 information, and belief that this complaint (1) is not being presented for an improper purpose, such as to

  harass, cause unnecessary delay, or needlessly increase the cost of litigation; 12) is supported by existing
 law or by a nonfrivolous argument for extending, modifying, or reversing existing lavr,(3) the factual
 contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support
 after a reasonable opportunity for further investigation or discoveiy, and (4) the complaint otherwise
 complies with the requirements of Rule U.




                                                        11
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 12 of 16 PageID #: 12




 I agree to provide the Oerk's Offioe with any changes to my address where case-related papers may
 be served. I understand that my feilure to keep a current address on file with the Clerk's Office may

 result in the dismissal of my case
                          09.
 Date of signing:               ,20i^
 Signature of Plaintiff               ^
 Printed Name of Plaintiff




                                                     12
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 13 of 16 PageID #: 13




                         EXHIBIT 1




                                      B
        Case 1:19-cv-02059-BMC-CLP
        Department #110840                           Document 1 Filed 04/09/19   Page
                                                                       ARS National      14 Inc.
                                                                                    Services of 16 PageID #: 14
        P.O. 80x1259
                                                                                 PC Box 469046
        Oaks, PA 19456
                                                                                 Escondido, CA 92046-9046
                                                                                 (800)665-3128 FAX:(866)422-0765
                                                                                 Live Chat and Online Payments:
                                                                                 www.PavARS.com



        March 13, 2018
                                                                               ACCOUNT TDENTTFICATION

                                                                               Creditor: CAPITAL ONE BANK(USA), N.A.
                                                                               Account No.:
               NUR TALANT                                                      ARS Reference No.: 35908284
               1925 QUENTIN RD APT 6M                                          Balance: $1,278.46
               BROOKLYN NY 11229-2359




                                                          SETTLEMENT OPTION

E'ear Sir/Madam:

V/e want to help you find a resolution for the above-referenced account. Below are just two of many payment options available.
1. Settle your account at 35% of the balance in two installments:
  (If you cannot make the settlement payment by the dates below, please contact us to discuss alternative arrangements.)

                              Payment One: $223.74 by 3/30/2018               Payment Two: $223.74 by 4/29/2018

2. Down payment with payment plan:
Enclose a good faith down payment of $127.85 and then send monthly payments of $63.93 until the balance is paid in full. If you cannot make
tlie payments by the 25th of each month, please contact us to discuss alternative arrangements.

V/e reserve the right to treat any missed or late settlement payment as a cancellation of the settlement agreement. We are not obligated to
nmew this settlement offer. Upon receipt of your final payment, ARS and our client will consider this account either paid in full or settled
based on the option chosen.

T0 make a payment or review other options on this account 24 hours a day, please visit our website at www.PayARS.com. ARS also offers
"Quick Check" by phone, Western Union "Quick Collect"(Code City: ARS 35908284), and Moneygram "Express Payment"(Receive Code:
2473). Please be advised that Western Union and MoneyGram may charge a fee for their payment services. Payments can be mailed to the
ARS Escondido, CA address above.

Please call your account representative at(800)665-3128 for any questions. Our office hours are Monday through Friday, 8:30 a.m. - 10:00
p.m. and Saturday 9:00 a.m. - 5:00 p.m.(Eastern Time).

Sincerely,
Cathryn Valles
Account Representative




THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY
                              INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
                                                                                                                                 109968-CP4FLR-1156

                                     (SEE REVERSE SIDE FOR IMPORTANT INFORMATION)
Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 15 of 16 PageID #: 15




                         EXHIBIT 2




                                      14
          Case 1:19-cv-02059-BMC-CLP Document 1 Filed 04/09/19 Page 16 of 16 PageID #: 16



 Requested On:09/10/2018
                                                                                              Requested On:08/14/2018, 05/03/2018



:2!MD FACTACT FREE DISC
P O BOX 1000                                                                                  500 SUMMIT LAKE
CHESTER,PA 19016                                                                              SUITE 400
^ lone number not available                                                                   ■u'j'iLi ijHLUu,
                                                                                              (800)501-0909
i^equested On: 08/14/2018
                                                                                              Requested On: 08/09/2018



FACTACT FREE DISCLOSURE                                                                                               juam
P 0 BOX 1000                                                                                  QOOO HORTI lOIDD PniiilC
CHESTER. PA 19016                                                                             SUITE 300
(800)916-8800                                                                                 SAN DIEGO, CA 92108
                                                                                              (800) 825-8131
Requested On: 05/03/2018


                                                                                              p u iiiijJimtii■WBpwwwLLEeTieii i



SII.U.II.LIIi UUiplUUU                                                                                                           aso
500 SUMMIT LAKE DRIVE                                                                         148 OeMORJ'lfl BUU'B
♦UHLI IJ'ILU'I, H'i' 10000                                                                   NORFOLK. VA 23502
(800) 501-0909                                                                               (844) 675-3407

(toquested On: 02/12/2018



ARS NATIONAL SERVICES                                                                        TRANSUNION INTERACTIVE IN
PCS 463023                                                                                   100 CROSS ST
ESCONDIDO, CA 92046                                                                          STE 202
(800) 936-7214                                                                               SAN LUIS OBISPO, CA 93401
                                                                                             (844)580-6816
Requested On: 12/15/2017
                                                                                             Requested On: 12/08/2017



NORTHSTAR PRIM CRED CRDS
4285 GENESEE STREET                                                                          £88 BrVl'JUMT WOOBB 08UTII
CHEEKTOWAGA, NY 14225                                                                        AMHERST, NY 14228
Phone number not available                                                                   (800) 486-9164

Ft(»quested On: 11/03/2017                                                                   Requested On: 09/08/2017



                                   MimMiBliMfiMMC                                            MnniinTii¥niinnrnnw
3451 HARRY S TRUMAN BLVD                                                                     26000 CANNON RD
ST CHARLES, MO 63301                                                                         CLEVELAND, OH 44146
(300) 521-3236                                                                               (440) 735-5100

Requested On: 05/12/2017                                                                     Requested On: 03/22/2017




 Additional information

The following disclosure of information might pertain to you. This additional information may include Special Messages, Office of Foreign Assets Control ("OFAG") l
Matches, Inquiry Analysis, Military Lending Act ("MLA") Covered Borrower Information, and/or Third Party Supplemental Information. Authorized parties may also n
Information lielow from TransUnion.




                                                                                         Page 9 of 14
